DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. William Nixon on 2/7/2022.
The application has been amended as follows: 
Claim 2 has been canceled
“a plant;” in each of claim 1, line 3 and claim 9, line 3 has been changed to 
--a plant;
		wherein the first sensor includes a first electrode and a second electrode, and
		wherein the outputting of the sensor signal corresponding to the amount of water in the plant includes outputting the sensor signal at a time interval corresponding to an amount of electric energy generated due to an electrolyte in water present between the first electrode and the second electrode;--
“a sensor signal” in each of claim 1, lines 7 and 8 has been changed to –the sensor signal—
“a plant to be cultivated” in each of claim 1, line 8 and claim 9, line 9 has been changed to –the plant, wherein the plant is to be cultivated,—
“a cultivation environment for the plant to be cultivated.” in each of claim 1, lines 11-12; claim 9, lines 12-13; and claim 10, lines 10-11 has been changed to –the environment for cultivating the plant to be cultivated.—
“according to claim 2” in claim 3, line 1 has been changed to –according to claim 1—
“one of the first electrode and the second electrode” in claim 4, line 2 has been changed to –the at least one of the first electrode and the second electrode—
“a sensor signal” in claim 9, line 3 has been changed to –the sensor signal, the sensor signal from the first sensor—
“a sensor signal” in claim 9, line 5 has been changed to –the sensor signal, the sensor signal from the second sensor—
“a sensor signal” in each of claim 9, lines 8 and 9 has been changed to –the sensor signal—
“cultivated;” in claim 10, line 4 has been changed to 
--cultivated;
		wherein the first sensor includes a first electrode and a second electrode, and

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: no prior art reference of record or combination of analogous prior art references of record discloses or renders obvious all of the limitations of independent claims 1, 9, or 10 as amended above, specifically the feature of “the outputting of the sensor signal corresponding to the amount of water includes outputting the sensor signal at a time interval corresponding to an amount of electric energy generated due to an electrolyte in water present between the first electrode and the second electrode,” in conjunction with the remaining features in the claims.
Shimokawa et al., JP 2014211407 A, for example, teache outputting a sensor signal corresponding to an amount of water in a plant (see translation at Abstract and paragraph [0057]), but are silent as to outputting the sensor signal at any time interval, much less one corresponding to an amount of electric energy generated due to an electrolyte in water present between the first electrode and the second electrode. 
Gao et al., CN 206004382 U, teach electric energy generated due to an electrolyte in water present between a first electrode (1 or 11; see figures 2 and 4 and translation at Abstract and page 5) and a second electrode (2 or 12), but are silent as to outputting a sensor signal corresponding to an amount of water in a plant, much less 
Lee et al., KR 20100138296 A, teach a time domain reflectometry sensor (TDR) for measuring an amount of water in a culture medium that includes measuring a time interval (see translation at page 4) corresponding to an amount of electric energy generated due to an amount of water in the culture medium, but are silent as to measuring an amount of water in a plant or outputting a sensor signal as claimed.
It would not have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to combine the teachings of Shimokawa et al., Gao et al. or Lee et al., in any combination, or to modify any of those prior art references individually, to arrive at the claimed  “the outputting of the sensor signal corresponding to the amount of water includes outputting the sensor signal at a time interval corresponding to an amount of electric energy generated due to an electrolyte in water present between the first electrode and the second electrode,” because they each teach disparate types of sensors for disparate uses, and any modification would amount to impermissible hindsight. For example, modifying Shimokawa et al. would require at least modifying one of the first and second electrodes to be in the culture medium, rather than both in the tree, i.e., counter to the intent of Shimokawa et al., in order to have the claimed “an amount of electric energy generated due to an electrolyte in water….” Likewise, there existed at the time of Applicant’s invention no reason to modify with rational underpinning Gao et al. to output a sensor signal at a time interval specifically corresponding to an amount of electric energy generated. Additionally, the TDR sensor described by Lee et al. is used for measuring water in a culture medium, and cannot be modified to measure an amount of water in a plant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA TSANG whose telephone number is (571)270-7271. The examiner can normally be reached M-F 8:30 a.m. - 5:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua J. Michener can be reached on (571) 272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LISA L TSANG/Primary Examiner, Art Unit 3642